DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yukinobu et al. (WO 2015072359 A1, see US 20160301063 A1 for mapping, PG-PUB: (86) says §371(c)(1),(2) date).
	Regarding claim 1, Yukinobu discloses a positive electrode active material for a non-aqueous electrolyte secondary battery ([0063]), wherein the positive electrode active material comprising: a lithium-metal composite oxide ([0063]) containing a secondary particle with a plurality of aggregated 
	Yukinobu does not teach having a hexagonal layered crystal structure and represented by general formula (1): Li1+sNixCoyMnzMwBtO2+α (in the formula (1), −0.05≤s≤0.20, 0.45≤x≤0.95, 0≤y≤0.5, 0≤z≤0.35, 0≤w≤0.10, 0.02≤t≤0.04, x+y+z+w=1, 0≤α≤0.2, and M represents at least one element selected from V, Mg, Mo, Nb, Ti, W, and Al).
	However, Yukinobu teaches a layer of crystalline particles ([0011] and [0066]) and one of the preferred lithium cobaltate (LiCoO2), lithium nickelate (LiNiO2), lithium-nickel-cobalt-aluminum oxides (Li(Ni—Co—Al)O2 and the like), or lithium-nickel-manganese-cobalt oxides (LiNi1/3Mn1/3Co1/3O2) as a layered-based material ([0066]).
	Instant specification lists examples of typical material such as a lithium-cobalt composite oxide (LiCoO2), a lithium-metal composite oxide (LiNiO2), a lithium nickel cobalt manganese composite oxide (LiNi1/3Co1/3Mn1/3O2).
	The layered based material used to form paste in the prior art ([0066]) is therefore substantially identical to the layered based material used in the instant specification ([0005]-[0007] and [0010]), and where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01.
	The limitation “having a hexagonal layered crystal structure” is therefore presumed to be inherent.  
	Yukinobu does not teach wherein an amount of lithium hydroxide that elutes when the positive electrode active material is dispersed in water, measured by a neutralization titration method, is 0.01% by mass or more and 0.5% by mass or less with respect to the entire positive electrode active material.

	Instant specification discloses boron content effects gelation of paste ([0024]), and gelation occurs with lithium hydroxide ([0048]). 
	However, the teaching above identifies the content of the additive as results effective.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected  results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II).
	Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date to further optimize the content of boron by also optimizing the content of lithium hydroxide of Yukinobu, in order inhibit the gelation of the paste and improve yield and operability of electrode mixture paste ([0014]). 
	Yukinobu further teaches a trace amount of moisture may be removed from the neutralization product [0104]), but does not specify a moisture content in the positive electrode active material is 0.1% by mass or less. However, removing a trace amount of moisture falls within the claimed range of 0.1% by mass or less. Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date to further optimize the moisture content of Yukinobu. 
	Regarding claim 2, Yukinobu further discloses the positive electrode active material for a non-aqueous electrolyte secondary battery according to claim 1, having particles that are secondary particles with a particle diameter of 5 to 15 μm comprising primary particles with a particle diameter of 0.3 to 1 μm ([0119]), which overlaps with the claimed range of 3 μm or more and 25 μm or less, and it would 
	Regarding claim 3, Yukinobu further discloses the positive electrode active material for a non-aqueous electrolyte secondary battery according to claim 1, but does not teach wherein Li occupancy by Rietveld analysis is 97% or more.
	Instant specification states Li occupancy is controlled with the claimed range, and lithium deficiency is suppressed, which maintains high battery capacity ([0069]).
	However, Yukinobu teaches excess lithium is often required in order to achieve a high capacity of positive-electrode active-material particles used in the batteries ([0019]). 
	Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date to further optimize the excess Li of Yukinobu, in order to maintain high battery capacity. 
	Regarding claim 4, Yukinobu discloses a method for manufacturing a positive electrode active material for a non-aqueous electrolyte secondary battery, the method comprising:
mixing a lithium-metal composite oxide ([0063]) with a boron compound not containing lithium to obtain a boron mixture ([0071]-[0073]); and
thermally treating the boron mixture in an oxidizing atmosphere at a temperature of preferably 150° C to 300° C, which overlaps with the claimed range of 200° C or higher and 300° C or lower ([0104]).
	Yukinobu does not teach having a hexagonal layered crystal structure and represented by general formula (1): Li1+sNixCoyMnzMwBtO2+α (in the formula (1), −0.05≤s≤0.20, 0.45≤x≤0.95, 0≤y≤0.5, 0≤z≤0.35, 0≤w≤0.10, 0.02≤t≤0.04, x+y+z+w=1, 0≤α≤0.2, and M represents at least one element selected from V, Mg, Mo, Nb, Ti, W, and Al).
	However, Yukinobu teaches a layer of crystalline particles ([0011] and [0066]) and one of the preferred lithium cobaltate (LiCoO2), lithium nickelate (LiNiO2), lithium-nickel-cobalt-aluminum oxides 2 and the like), or lithium-nickel-manganese-cobalt oxides (LiNi1/3Mn1/3Co1/3O2) as a layered-based material ([0066]).
	Instant specification lists examples of typical material such as a lithium-cobalt composite oxide (LiCoO2), a lithium-metal composite oxide (LiNiO2), a lithium nickel cobalt manganese composite oxide (LiNi1/3Co1/3Mn1/3O2).
	The layered based material used to form paste in the prior art ([0066]) is therefore substantially identical to the layered based material used in the instant specification ([0005]-[0007] and [0010]), and where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01.
	The limitation “having a hexagonal layered crystal structure” is therefore presumed to be inherent.  
	Yukinobu does not teach a lithium-metal composite oxide represented by general formula (2): Li1+sNixCoyMnzMwO2+α (in the formula (2), −0.05≤s≤0.20, 0.45≤x≤0.95, 0≤y≤0.5, 0≤z≤0.35, 0≤w≤0.10, x+y+z+w=1, 0≤α≤0.2, and M satisfies at least one element selected from V, Mg, Mo, Nb, Ti, W, and Al).
 	However, it would have been obvious to one ordinarily skilled in the art before the effective filing date to further optimize the general formula of a lithium-metal composite oxide in order to suppress the gelation of paste and improve battery capacity. 
	Regarding claim 5, Yukinobu further discloses the method for manufacturing a positive electrode active material for a non-aqueous electrolyte secondary battery according to claim 4, but does not teach wherein an amount of lithium hydroxide that elutes when the positive electrode active material obtained after the thermal treatment is dispersed in water, measured by a neutralization titration method, is adjusted so as to be 0.01% by mass or more and 0.5% by mass or less with respect to the entire positive electrode active material.

	Instant specification discloses boron content effects gelation of paste ([0024]), and gelation occurs with lithium hydroxide ([0048]). 
	However, the teaching above identifies the content of the additive as results effective.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected  results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II).
	Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date to further optimize the content of boron by also optimizing the content of lithium hydroxide of Yukinobu, in order inhibit the gelation of the paste and improve yield and operability of electrode mixture paste ([0014]). 
	Regarding claim 6, Yukinobu further discloses the method for manufacturing a positive electrode active material for a non-aqueous electrolyte secondary battery according to claim 4, wherein the boron compound is boron oxide ([0037]).
	Regarding claim 7, Yukinobu further discloses the method for manufacturing a positive electrode active material for a non-aqueous electrolyte secondary battery according to claim 4, wherein the boron compound is orthoboric acid (boric acid [0034]).
	Regarding claim 8, Yukinobu further discloses a positive electrode mixture paste for a non-aqueous electrolyte secondary battery ([0063]), comprising the positive electrode active material for a non-aqueous electrolyte secondary battery according to claim 1.
	Regarding claim 9, Yukinobu further discloses a non-aqueous electrolyte secondary battery comprising a positive electrode, a negative electrode, a separator, and a non-aqueous electrolyte ([0125]), wherein the positive electrode includes the positive electrode active material for a non-aqueous electrolyte secondary battery according to claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Aida et al. (WO 2017073238 A1, see US 20190036112 A1 for English translation) discloses paste gels with lithium hydroxide and gelation can be suppressed and improve battery capacity with boron oxide. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UNIQUE JENEVIEVE LUNA whose telephone number is (571)272-2859. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/UNIQUE JENEVIEVE LUNA/Examiner, Art Unit 1728                                                                                                                                                                                                        
/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721